DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 12/24/20 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US pub 20180308791).
	With respect to claim 1, Zhao et al. teach a semiconductor device, comprising (see figs. 1-13, particularly figs. 1a-1c and associated text): 
a dielectric interposer 205 having a first surface and a second surface opposite to the first surface; 
a first redistribution layer (RDL) 113 over the first surface of the dielectric interposer; 
an electronic component 101 over and electrically connected to the first RDL; 
a plurality of electrical connectors 111 between and electrically connected to the RDL and the electronic component; and 

	With respect to claim 3, Zhao et al. teach the dielectric interposer comprises an inorganic dielectric material. See para 0012.
	With respect to claim 4, Zhao et al. teach the inorganic dielectric material comprises silicon oxide, silicon nitride, silicon oxynitride or a combination thereof. See para 0012.
 	With respect to claim 5, Zhao et al. teach the dielectric interposer comprises an organic dielectric material. See para 0038.
	With respect to claim 6, Zhao et al. teach the organic dielectric material comprises polyimide, polymethyl methacrylate (PMMA), polybenzoxazole (PBO) or a combination thereof. See para 0038.
	With respect to claim 8, Zhao et al. teach a plurality of conductive structures 115 through the dielectric interposer, wherein the conductive structures are electrically connected to the first RDL layer and the electrical conductors.  
           With respect to claim 10, Zhao et al. teach a second redistribution layer (RDL) over the second surface of the dielectric interposer, wherein the electrical conductors are electrically connected to the conductive structures through the second RDL.  
             With respect to claim 11, Zhao et al. teach an encapsulant 541, 543 over the first RDL and enclosing the electronic component.  
With respect to claim 12, Zhao et al. teach the first RDL comprises one or more insulative layers, and one or more conductive layers through the one or more insulative layers.  
With respect to claim 13, Zhao et al. teach edges of the one or more conductive layers of the first RDL are separated from the encapsulant.  
With respect to claim 14, Zhao et al. teach an underfill layer (part of 541 between the component and interconnect) between the electronic component and the first RDL and surrounding the electrical connectors.  
 a package substrate 713 over and electrically connected to the plurality of electrical conductors.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US pub 20180308791) as applied to claims 1, 3-6, 8, 10-15 above, and further in view of Kuo (US pub 20160372410) and May (US pub 20170278780).
	With respect to claim 3, Zhao et al. fail to teach the range for the thickness for the dielectric interposer.
	However,  it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness for the dielectric interposer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
	With respect to claim 7, Zhao et al. fail to teach the dielectric interposer is a multi-layered interposer.  
	Kuo teaches an interposer made of multi-layered dielectric layer. See para 0012.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kuo into the device of Zhao et al. to form a package structure without the use of silicon vias and adhesive. See para 0012.
the conductive structure includes a trapezoid cross sectional shape.
	May teaches aconductive structure includes a trapezoid cross sectional shape. See fig. 4 and para 0001.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of May into the device of Zhao et al. to achieve routing density optimization. See para 0001.


Claims 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US pub 20180308791) in combination with Kuo (US pub 20160372410) and May (US pub 20170278780).


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US pub 20180308791).
	With respect to claim 16, Zhao et al. teach a semiconductor device, comprising (see figs. 1-13, particularly figs. 1a-1c and associated text): 
a dielectric layer 105,205 having a first surface and a second surface opposite to the first surface,; 
a first interconnection layer 113 over the first surface of the dielectric layer, wherein the first interconnection layer comprises a redistribution layer (RDL); 
an electronic component 101 over the first interconnection layer; 
a plurality of electrical connectors 111 between and electrically connected to the RDL and the electronic component; 
a plurality of electrical conductors 109 over the second surface of the dielectric layer; and 

Zhao et al. fail to teach the dielectric interposer is a multi-layered interposer.  
	Kuo teaches an interposer made of multi-layered dielectric layer. See para 0012.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kuo into the device of Zhao et al. to form a package structure without the use of silicon vias and adhesive. See para 0012.
 	With respect to claim 17, Zhao et al. teach each of the dielectric films individually includes an inorganic material or an organic material.  
	With respect to claim 18, Zhao et al. teach a second interconnection layer 113 over the second surface of the dielectric layer, wherein the electrical conductors are electrically connected to the conductive structures through the second interconnection layer.  
With respect to claim 19, Zhao et al. teach the RDL comprises one or more insulative layers, and one or more conductive layers through the one or more insulative layers.  

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US pub 20180308791).
	With respect to claim 20, Zhao et al. teach a semiconductor device, comprising (see figs. 1-13, particularly figs. 1a-1c and associated text): 
	a dielectric interposer 105,205 having a first surface and a second surface opposite to the first surface; 
a first redistribution layer (RDL) 113 over the first surface of the dielectric interposer;   
an electronic component 101 over and electrically connected to the first RDL; 
a plurality of electrical connectors 111 between and electrically connected to the first RDL and the electronic component; 

a plurality of electrical conductors 109 over and electrically connected to the second RDL; and 
a plurality of conductive structures 115 through the dielectric interposer, wherein the conductive structures are electrically connected to the first RDL and the second RDL.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814